DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on April 23, 2021 have been entered.  The claims pending in this application are claims 35-40 wherein claim 39 has been withdrawn due to the restriction requirement mailed on December 30, 2019. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 23, 2021. Claims 35-38 and 40 will be examined. 
For clarity, the previous rejections are withdrawn due mainly to applicant’s claim amendment, specifying the step (b) as shown in claim 35 with the limitation “performing a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface to produce sequencing data”.  It is further noted that the examiner interview summary record dated on May 13, 2021 does not entirely summarize this amended key limitation as discussed in this paragraph. After a further and careful review of the as-filed application, in particular pages 27-29 of the specification, below are the new grounds of rejections directed to the newly introduced step (b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 35-38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When read as a whole consistent with the teaching of the as-fled specification, including the explicit or implicit support, the step (b) of claim 35 “performing a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface to produce sequence data” does not find sufficient explicit or implicit support from the as-filed disclosure. More specifically, the term “a multiplex, direct single molecule sequencing” is not deemed a recognized term in the art. The specification describes that “[T]he inventor(s) have surprisingly demonstrated that artificial, identifiable adaptors may be used to generate single stranded nucleic acid constructs that contain both strands of a double stranded nucleic acid template” and that “the adaptors allow multiplex sequence analysis of templates originating from separate individual sources”.  In addition, the as-filed specification describes that “the two or more populations allow a multiplex sequence analysis of double stranded nucleic acid templates originating from 
However, the specification does not provide written support for the step (b) of claim 35: performing a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface wherein the template nucleic acid molecules are from at least two different sources.  In fact, the as-filed specification describes the inventive concept of employing “transmembrane pores” in combination with an exonuclease enzyme and/or an accompanied assay to detect the nucleotides of each singly strand pushed through the “pore” by an applied potential (see pages 27-29).  A description of an usage of a “transmembrane pore” as an exemplified direct singly single molecule sequencing is not the same as claiming now, as recited in claim 35, the step of performing a direct single molecule sequencing generically, let alone the juxtaposed language of “multiplex, direct single molecule sequencing”.  Furthermore, it is known that “[I]n multiplex sequencing, DNA fragments from different samples are pooled and sequenced all together. The main reason is to increase sample throughput. The result is a mixture of sequencing reads from different samples. In a follow-up demultiplexing step, the reads needs to be separated by using the attached barcode (sample marker) sequences. This demultiplexing step usually is already done by your sequencing core facility” (see attached “multiplex sequencing”) and “[S]ingle-molecule real-time (SMRT) sequencing is a parallelized single molecule DNA sequencing method. Single-molecule real-time sequencing utilizes a zero-mode waveguide (ZMW).[1] A single DNA polymerase enzyme is affixed at the bottom of a ZMW with a single molecule of DNA as a template” (“Single-molecule real-time sequencing” from Wikipedia).  In other words, there is no definition for “multiplex, direct single molecule sequencing” in the specification and the prior arts, based on the meanings “Multiplex sequencing” and “Single-molecule real-time sequencing” mentioned above, single-molecule sequencing only uses a single molecule of nucleic acid as a template and cannot be multiplexed using a pooled sample which contains more than one different molecules of nucleic acid. In addition, in applicant’s remarks filed on April 23, 2021, applicant does not indicate which parts in the specification support above step (b) of claim 35. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 35 is rejected as vague and indefinite in view of the phrase “performing multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface” in step (b). The specification describes that “[B]y effectively doubling the interrogation of every base, the invention may improve the data quality of all existing second generation sequencing chemistries and next generation sequencing technologies in development. Any method of sequencing the single stranded nucleic acid construct may be used in accordance with the invention” (see paragraph  [0157] of US 2018/0291440 A1, which is US application of this instant application). However, there is no definition for “multiplex, direct single molecule sequencing” in the specification and the prior arts. Since, in view of steps (a) and (b) of the claim, a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface recited in step (b) can be reasonably read as a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface wherein the template nucleic acid molecules are from at least two different sources. It is known that “[I]n multiplex sequencing, DNA fragments from different samples are pooled and sequenced all together. The main reason is to increase sample throughput. The result is a mixture of sequencing reads from different samples. In a follow-up demultiplexing step, the reads needs to be separated by using the attached barcode (sample marker) sequences” (see attached “multiplex sequencing”) and single-molecule sequencing only uses a single molecule of nucleic acid as a template and such term does not render a combined multiplexed use and singly molecule sequencing as a stand-alone methodology being clear in its metes and bounds. Thus, one skilled in the art would not understand the metes and bounds of the phrase “performing a multiplex, direct single molecule sequencing on the template nucleic acid molecules bound to the surface”. Furthermore, since a “wherein” phrase is used to define a word or phrase which appears before the “wherein” phrase, the first part of step (a) does not require that each of the template nucleic acid molecules comprises a region of recognizable artificial nucleic acid sequence, it is unclear why each of the template nucleic acid molecules can comprise a region of recognizable artificial nucleic acid sequence between the double stranded template and one of the chemically synthesized DNA hairpin loops in the “wherein” phrase of step (a). 

Response to Arguments
7.	Applicant’s arguments with respect to claims 35-38, 40, 47-50 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	No claim is allowed. 
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 4, 2021